     Case 2:19-cv-01193-MCE-DMC Document 7 Filed 06/23/20 Page 1 of 2


     GARY BRICKWOOD (SBN 94892)
 1
     BRICKWOOD LAW OFFICE
 2   1135 Pine St., Suite 210
     Redding, CA 96001
 3   Tel (530) 245-1877
     Fax (530) 245-1879
 4
     office@brickwoodlaw.com
 5
     Attorneys for Defendants LAKE SHASTINA POLICE DEPARTMENT,
 6   LAKE SHASTINA COMMUNITY SERVICES DISTRICT,
 7   RUSTY OWENS and MIKE WILSON

 8
 9                           IN THE UNITED STATES DISTRICT COURT

10                        FOR THE EASTERN DISTRICT OF CALIFORNIA

11    POLLY JOHNSON,                                     Case No. 2:19-CV-01193-MCE-DMC
12         Plaintiffs,                                   REVISED SCHEDULING ORDER
13
               vs.
14
      LAKE SHASTINA POLICE
15    DEPARTMENT, LAKE SHASTINA
16    COMMUNITY SERVICES DISTRICT, a
      Municipal Corporation, RUSTY OWENS,
17    individually and as an Officer of the Lake
      Shastina Police Department, MIKE
18    WILSON, individually and as Chief of
19    Police of the Lake Shastina Police
      Department, and Does 1 through 100,
20    inclusive,
21       Defendants.
22    ________________________________/

23
24            The Court has reviewed the Stipulation of the parties to revise the Initial Pretrial
25   Scheduling Order, Document 3, and finds good cause appearing due to the Coronavirus
26   shutdown to do so.
27   ///
28   ///


     STIPULATION AND REQUEST TO REVISE INITIAL PRETRIAL SCHEDULING ORDER
                                               1
     Case 2:19-cv-01193-MCE-DMC Document 7 Filed 06/23/20 Page 2 of 2



 1          IT IS HEREBY ORDERED that the Initial Pretrial Scheduling Order, Document 3, is
 2   revised as follows:
 3          a.      That discovery be extended from June 26, 2020 to February 17, 2021, and that
 4   all other provisions of the current Scheduling Order, Document 3, remain in effect and run from
 5   the revised discovery deadline.
 6          IT IS SO ORDERED.
 7   Dated: June 23, 2020
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     STIPULATION AND REQUEST TO REVISE INITIAL PRETRIAL SCHEDULING ORDER
                                               2
